      CaseCase
          2:19-mj-00211-DUTY  *SEALED*
               2:19-mj-00211-DUTY      Document
                                   Document      1-103/28/19
                                            3 Filed  *SEALED*   Filed
                                                             Page 1 of01/25/19 Page
                                                                       1 Page ID #:692 of 10
                                         Page ID #:26
AO 93 (Rev. 11 / 13) Search and Seizure Warrant (Page 2)


                                                                        Return
Case No.:                               Date and time warrant executed:          Copy of warrant and inventory left with:
  2. ~ \'\-µJ- 00"2..\ \                    4 te.~\\f\.O.tt..t 1-o\C\                   tJ{./4.

                     48\    ~"'°
In ventory made in the presence of:

                                                mo...,
                                                            '

Inventory of the property taken and name of any person(s) seized:




                     tJ o da..ft:1. reco~rzd - de. v ,- c..e
                                         ~~swo,J                re)~ .




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was return ed a lo ng w ith the original warrant to the
designated judge.




Date:     21 M{A.t(;'r. 'kO\"I                                                   ~-~
                                                                                  ~        ,uungoJJk;;;;,,,;,o,u,e
                                                                         --rfo      &·//      VeJek
                                                                                           Printed name and title
